Citation Nr: 1235192	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served in the Tennessee Army National Guard from April 1984 to April 1993, including active service from June 6 to August 9, 1984, and from June 17 to July 25, 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in July and December 2009.  Although the RO declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss in those July and December 2009 rating decisions, when subsequently readjudicating his petition in the January 2011 supplemental statement of the case (SSOC), the RO determined there was new and material evidence and, therefore, reopened the claim.  However, the RO then proceeded to deny the claim on its underlying merits.

Irrespective of what the RO decided concerning whether there is new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination before proceeding further because this initial determination affects the Board's jurisdiction to consider the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).


The Veteran and his fiancée, H. H., testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in April 2011.  A transcript of the proceeding is of record.  At the outset of the hearing, the Veteran's representative indicated they would be submitting additional evidence in support of the claim, so they requested, and were granted, an additional 60 days to obtain and submit this additional evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (indicating that, when a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  They submitted this additional evidence in May 2011, so well within the 60 days allotted, and waived their right to have the RO, as the agency of original jurisdiction (AOJ), initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  This additional evidence consist of a supporting statement from G. B., MSG (Ret.) TNARNG, who is the "Sergeant Baker" of the Tennessee Army Reserve National Guard that the Veteran made reference to during his hearing.

Also, in a January 2007 statement and an October 2007 letter, the Veteran raised additional claims of entitlement to service connection for bronchiectasis and nerve problems.  These additional claims, however, have not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not presently have jurisdiction to consider them and, thus, is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).



FINDINGS OF FACT

1.  In a June 2008 decision, the Board considered and denied the Veteran's claim of entitlement to service connection for bilateral hearing loss on its underlying merits.  He was notified of that decision and apprised of his procedural and appellate rights, but he did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).

2.  Evidence since submitted, however, is not duplicative or cumulative of evidence considered in that decision and raises a reasonable possibility of substantiating this claim.

3.  It is as likely as not his bilateral hearing loss is the result of hazardous noise exposure during his active military service, as opposed to any additional noise exposure he may have had outside of his service, either at his civilian job or in his recreational activities and other pursuits.


CONCLUSIONS OF LAW

1.  The Board's June 2008 decision denying his claim of entitlement to service connection for bilateral hearing loss is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in his favor, his bilateral hearing loss is due to injury (namely, hazardous noise exposure and consequent acoustic trauma) incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether there is New and Material Evidence to Reopen the Claim

The RO initially considered and denied the Veteran's bilateral hearing loss claim in a November 2005 rating decision.  He appealed that decision to the Board, and in a June 2008 decision the Board also considered and denied the claim on the grounds that there was no competent medical evidence then of record etiologically linking his bilateral hearing loss to any disease, injury or event during his military service.  He was provided a copy of the Board's June 2008 decision, which also notified him of his procedural and appellate rights in the event he wanted to contest the decision.  He subsequently filed a motion for reconsideration of that decision, but the Board denied that motion and, when notifying him of that, again informed him of his procedural and appellate rights.  He did not appeal the Board's June 2008 decision to the Court, however.  Therefore, the Board's June 2008 decision is final and binding on him based on the evidence then of record and subsumed the RO's decision that also earlier had denied the claim.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

He filed a petition to reopen this claim in July 2008.

A previously denied, unappealed, claim may be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.

According to VA regulation, evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).


But in Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim, i.e., there are only two, not three, requirements for reopening a claim.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept allegations that are beyond a person's competence).

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the Board's June 2008 denial of this claim for service connection for bilateral hearing loss, the evidence of record included the following:  the Veteran's service treatment records (STRs) and copies of service personnel records (SPRs); private treatment records from C. B., M.D., dated in March 2005; private treatment records from M. R., M.D., at Columbia Ear Nose and Throat (ENT) dated from May 2005 to November 2006; private treatment records from K. J. P., M.D., dated in January 2008; VA examination reports dated in June 2007, July 2007, and September 2007; personal statements received in November 2006 and January 2007; and statements provided on behalf of the Veteran from his friends, W. G. and K. G.

Evidence obtained since the June 2008 Board decision includes the following:  more recent private treatment records from Columbia ENT dated from January 2008 to October 2009, revealing ongoing complaints of bilateral hearing loss and a change in diagnosis from sensorineural hearing loss (SNHL) and Meniere's disease to only SNHL, which was most recently noted in an April 2009 letter to be noise-induced SNHL; private treatment records from M. S., M.D., at Nashville ENT, dated from June 2008 to April 2010, including, in particular, a July 2008 treatment note indicating that after significant testing, it was safe to rule out an autoimmune disorder or Meniere's disease as cause of the Veteran's hearing loss, and an April 2010 note indicating his bilateral rapidly progressive hearing loss was strongly suggestive to be related to exposure to loud blasting in 1985; statements from several friends of his, mostly attesting that he has been unable to associate with friends and neighbors and properly complete work assignments due to the severity of his hearing loss, and notably including a May 2011 statement from MSG G. B., retired, indicating the Veteran had served in his unit for many years, that he noticed the Veteran's hearing loss progressively increased in severity over the years, and that he suspected the Veteran's hearing loss could be shown to have deteriorated during his time in service; and the transcript of the Veteran's April 2011 videoconference hearing before the Board, during which he testified that he had first experienced hearing loss in 1985 while on active duty in the Tennessee Army Reserve National Guard (TNARNG), that he reported his noted hearing loss at that time to his drill sergeant (referring to MSG G. B.), and that he did not have a history of post-service occupational or recreational noise exposure to otherwise account for this present-day hearing loss.

This additional evidence was not considered in the Board's June 2008 decision, is mostly not cumulative or redundant of the evidence that was considered in that decision, and therefore is new.  But, as importantly, this evidence also is material since it helps to validate unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117-121.  Most notably, the previously submitted evidence did not contain medical evidence linking the Veteran's SNHL to noise exposure, or more especially, to noise exposure during his military service in the National Guard.  Moreover, the prior evidence did not contain any indication he had reported his hearing loss during his active military service in the National Guard, nor his clear contention that his hearing loss began during that service in 1985.  Finally, this new evidence refutes the prior July 2007 VA examination report that attributed his hearing loss, instead, to Meniere's disease; this being the opinion on which the Board primarily relied, in the June 2008 denial of his claim, for the supposition that there was no medical evidence contrary to that July 2007 VA examination report linking his hearing loss to his military service.  This claim therefore is reopened.

II.  The Underlying Merits of the Claim for Service Connection

As already alluded to, the Veteran attributes his current bilateral hearing loss to hazardous noise exposure during two stints of his active military service in the Tennessee Army Reserve National Guard, particularly from June to August 1984 and from June to July 1985.  He especially points to his military occupational specialty (MOS) as a cannon crewman in an artillery unit, that he resultantly was subjected to hazardous military noise exposure from the firing of howitzers and rifles, and in using hand grenades.

A.  Governing Statutes, Regulations, and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes not just active duty (AD), but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., any prior or subsequent period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during INACDUTRA.  See Id.; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions such as organic diseases of the nervous system, including SNHL, are chronic (i.e., permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Moreover, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  Id.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for a disease first diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b) (2011).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.""  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2) (2011).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But the ultimate probative value of evidence is determined both by its competency and credibility, and in relation to the other relevant evidence in the file.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102 (2011).


B.  Analysis

As a preliminary matter, the Board sees that in an October 2007 statement the Veteran asserted that he suffered from hearing loss, as a pre-existing condition, even prior to his active military service, but that this hearing loss nonetheless was in turn aggravated by his military service.  Thus, the Board must first consider whether he was in sound physical health, as concerning his hearing acuity, when entering service.

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).   The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id. 

The Veteran's STRs contain an April 1984 enlistment medical examination report conducted prior to his first period of active service.  This report makes no notation of any pre-existing injury or disease, including hearing loss.  Results of audiometric testing performed during that examination also revealed normal hearing acuity for VA compensation purposes.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, so higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  But according to this VA regulation, 38 C.F.R. § 3.385, the hearing loss must be at a certain level to constitute a ratable disability by VA standards.  In particular, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See again 38 C.F.R. § 3.385.  As the holding in Hensley indicates, however, a Veteran need not have had sufficient hearing loss in service to satisfy the requirements of this VA regulation, only must currently to have a ratable disability.

In any event, here, the report of his medical history and condition that he provided at the time of his enlistment examination includes his personally handwritten and initialed statement in his own words that he was "in good health."  Although he asserted in the October 2007 statement that he had a history of childhood ear infections and hearing loss upon entering military service and additionally provided an additional lay statement dated in November 2007 from his friend, K. G., to support this assertion, he has not provided any medical evidence toward establishing he had hearing loss prior to his entry into military service.  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  Indeed, as since has been reiterated, the only prerequisite to applying the presumption of soundness when entering service is that the induction or entrance examination have been free and clear of any relevant defects or abnormalities.  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  And this was the situation here.

Turning next to the current disability requirement since this is the most essential and fundamental requirement of the claim, else, there is no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof, there can be no valid claim).  


Based on a review of the record, there is no disputing the Veteran has sufficient bilateral (right and left ear) hearing loss to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  The severity of his current hearing loss became evident during the pendency of his current appeal by means of a November 2009 VA examination report.  Notably, this VA examination report did not purport to evaluate the nature and etiology of his hearing loss, but rather primarily addressed his tinnitus (ringing in his ears') claim that since has been granted.  Nonetheless, audiometric testing was performed during that evaluation to assess the severity of his hearing loss.  And the results of that testing were as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
60
55
65
LEFT
50
55
55
50
40

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 30 percent for the right ear and of 50 percent for the left ear.  So based on these results, he clearly has a ratable hearing loss disability.  See 38 C.F.R. § 3.385 (2011).  

Resolution of this appeal therefore instead ultimately turns on whether his current bilateral hearing loss disability is attributable to his military service - and, in particular, to his claimed hazardous military noise exposure during his relatively brief stints of active military service in the Tennessee Army Reserve National Guard.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  


Reserve and National Guard service generally means ACDUTRA and INACDUTRA, although in more recent times it also has come to include AD.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

With this in mind and with respect to the second requirement of service connection, in-service incurrence or aggravation of a relevant disease or an injury, the Veteran's STRs pertaining to his periods of active military service are devoid of any reference to, complaint of, or treatment for any alleged hearing loss.  Nonetheless, the record reveals that service connection is in effect for tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as him is considered competent to report these observable manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  So, too, are he and the others who have submitted statements on his behalf competent to attest that they have noticed or observed him having difficulty hearing dating back to his service.  But unlike his tinnitus, determining the etiology of his hearing loss and its claimed relationship with his military service requires supporting medical nexus evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever since not a simple medical condition).


A review of the November 2009 rating decision that granted service connection for the tinnitus reveals the RO accepted that the Veteran was subjected to noise exposure during his military service as a result of his MOS as a cannon crewman.  His assertions of exposure to hazardous military noise are also corroborated by the May 2011 statement from his former commanding officer, MSG G. B., retired, Tennessee Army Reserve National Guard (TNARNG), who affirmed the Veteran was indeed exposed to cannon and small arms fire on a regular basis.  Certainly then, with resolution of all reasonable doubt in his favor, his repeated exposure to excessively loud noise in the military is conceded.  See 38 U.S.C.A. § 1154(a) (requiring due consideration to the places, types, and circumstances of his service).

The Board is now left to consider whether there also is the required nexus or linkage between his current hearing loss disability and his hazardous noise exposure during his military service.  There are two particular periods of active service at issue, from June to August 1984 and from June to July 1985, so presumably the "summer camp" training that is part and parcel of ACDUTRA.  The first post-service evidence of record indicating he suffered from hearing loss is a hearing evaluation performed in connection with his National Guard service nearly 3 years later, in March 1988.  The results of audiometric testing performed during that evaluation were as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
30
30
40
LEFT
35
40
25
25
20


A subsequent November 1991 hearing evaluation shows that he continued to suffer from significant hearing loss.  The results of audiometric testing for that evaluation were as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
30
--
30
LEFT
35
45
25
--
20

The results of these audiometric evaluations clearly show he suffered from hearing loss for VA compensation purposes not long after his separation from active service.

The record also reveals that he later sought private treatment for hearing loss and significant vertigo in March 2005.  He also reported having a history of Meniere's disease.  He reported having a tremendous amount of dizziness and difficulty hearing conversational speech.  Upon examining him, the physician diagnosed Meniere's disease.

The Veteran was later seen by Dr. R. at Columbia ENT for an evaluation in May 2005 and noted to have severe SNHL on the right and severe-to-moderate SNHL on the left.  He was additionally noted to have a normal Type A tympanogram.  An auditory brainstem response (ABR) test and an electrocochleaography test were also performed in May 2005 to rule out audiovestibular anomalies or pathology.  The test results were suggestive of cochlear pathology.  It was recommended that he follow up with a Dr. R. for Meniere's disease diagnosis.  Further testing performed in June 2005 was suggestive of a central nervous system (CNS) lesion and peripheral or central vestibular dysfunction.  


In connection with his service-connection claim, the Veteran was afforded a VA audiological examination for compensation purposes in June 2007.  Results of audiometric testing performed during that examination were as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
60
60
LEFT
60
60
55
45
30

Speech audiometry testing using the Maryland CNC Test revealed a speech recognition ability of 66 percent for the right ear and of 76 percent for the left ear.  Based on these results, the examiner diagnosed moderately-severe rising to moderate SNHL in the right ear, and mild sloping to moderately-severe SNHL from 250-500 Hertz, then rising from a moderately-severe to mild SNHL from 
2000-8000 Hertz in the left ear.  The examiner, a VA audiologist, declined to offer any opinion regarding the etiology of this hearing loss, but rather deferred to an ENT physician for this additional comment.

The Veteran was later afforded this recommended VA examination by an ENT specialist in July 2007.  The examiner observed the Veteran had essentially normal hearing bilaterally at the time of his April 1984 military enlistment examination, but that by 1988 his hearing had significantly deteriorated.  This examiner also observed that Meniere's disease had been diagnosed by a private ENT specialist.  He reported, however, the Veteran had not had any surgery or hospitalization for his Meniere's disease.  The VA examiner reviewed the Veteran's most recent audiometric results, from his June 2007 VA examination, and after examining him personally diagnosed severe bilateral SNHL, slightly asymmetric.  He noted that the hearing loss was fairly symmetric and consistent across all frequencies and did not show a significant sloping in the higher frequencies.  He then provided the opinion that the Veteran's hearing loss was less likely than not to have been truly associated with his brief stints on active duty, but was more suggestive of a Meniere's phenomenon in both ears, right worse than left.  He further explained that there was no significant decrease in the 4000 Hertz range as one would expect with noise-induced hearing loss, but that the Veteran would be better off getting hearing aids and having his asymmetric hearing loss further worked up.

Based on that July 2007 VA examiner's unfavorable opinion and a lack of any other competent medical evidence of record to the contrary, the Board denied the Veteran's hearing loss claim in its June 2008 decision.  Since that time, however, the Veteran has undergone further testing and evaluation and presented additional evidence suggestive of an alternate etiology for his bilateral hearing loss.

Beginning in January 2008, the Veteran was seen again for multiple consultations by Dr. R. at Columbia ENT.  Based on the Veteran's history and continuing complaints of hearing loss and vertigo, he was continually diagnosed with SNHL and Meniere's disease in multiple consultations dated through July 2008.  

In June 2008, the Veteran was seen for further testing by M. K. S., M.D., at Nashville ENT.  The Veteran reported having hearing loss that began to progress while he was on active duty, and he reported having vertigo two to three times per week.  Audiometric testing revealed bilateral hearing loss of 65 decibels on the right and 60 decibels on the left.  Based on this data, the impression was likely bilateral Meniere's disease.  The plan was to have him undergo an MRI, CT, and other tests in order to complete his work up, and to then afterward provide a further disposition.  In July 2008, he was seen by Dr. S. again following completion of multiple tests and review of the tests' results.  The impression was that he probably had SNHL likely due to noise.  Significantly, based on the tests results, Dr. S. indicated that he believed that Meniere's disease as well as any autoimmune disease could be safely ruled out.

Also, notably, the Veteran was seen by Dr. R. at Columbia ENT again for later consultations between August and November 2008.  Presumably based on the tests results provided by Dr. S. at Nashville ENT, these later treatment reports provided by Dr. R. no longer reflected a diagnosis of Meniere's disease, but, in relevant part, reflected only a diagnosis of SNHL.  Additionally, in an April 2009 letter Dr. R. indicated that audiological evaluations had revealed the Veteran suffers from severe, noise induced bilateral SNHL.

A later April 2010 treatment report from Dr. S. at Nashville ENT revealed this physician's opinion that the Veteran's bilateral, rapidly progressive hearing loss was strongly suggestive to be related to exposure to loud blasting that occurred in 1985 (so presumably during the Veteran's time in the Tennessee Army Reserve National Guard).  Dr. S. based this opinion on the progression of the Veteran's hearing loss, the results of a positive electrocorticography test, and his history of disequilibrium.  

Consistent with this favorable opinion provided by Dr. S., the Veteran testified at his April 2011 hearing that it was his belief that he had incurred hearing loss as a result of significant military noise exposure during his service.  He reported that he began experiencing hearing loss during his active military service, not before or after, and he steadfastly denied having a history of post-service occupational or recreational noise exposure that could otherwise account for this present-day disability.

Based on the foregoing, the Board finds that the opinion provided by Dr. S. at Nashville ENT was fully informed, fully articulated, and well reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. S. was completely familiar with the Veteran's medical history, prior, during, and following his military service, and he based this opinion on a presentation of all factual data.  Based on all of the medical evidence of record, the Board finds that the evidence is at least in equipoise (meaning about evenly balanced for and against the claim) with respect to whether the Veteran's hearing loss is etiologically related to his active military service versus other factors.  Thus, resolving this reasonable doubt in his favor, the Board will accordingly find that the medical opinion provided by Dr. S. satisfies the nexus requirement in order to establish entitlement to service connection for the bilateral hearing loss.  See Shedden, supra; see also 38 U.S.C.A. § 5107(b) and 3.102.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, or is "definite" or "obvious" etiology.  Rather, as mentioned, the evidence need only be in approximate balance for and against the claim for the Veteran to prevail.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In reaching this determination, the Board is mindful of the concerns addressed by the RO in the most recent, January 2011, SSOC that Dr. S. did not consider other possible causes of the hearing loss, including presbycusis (i.e., simple aging) and post-service noise exposure.  However, after a full review of the record, the Board cannot find any reason to believe that the opinion provided by Dr. S. was not based on a full review of the Veteran's medical history, including history of noise exposure, or that he did not fully consider other possible etiologies for the hearing loss, including these suspected.  Thus, there is no reason to discredit this medical opinion.  The Board deems it particularly important to note that it is required to base its decisions on independent medical evidence rather than rely on its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The RO's conclusion, however, would seem to violate the Court's holding in Colvin.  The Board certainly would if it followed suit.

Moreover, based on this more recent medical data, the Board now finds that the opinion provided by the July 2007 VA examiner was not based on a full review of all medical data as is now available in the record.  Accordingly, that opinion is not considered adequate for rating purposes.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Daves v. Nicholson, 21 Vet. App. 46 (2007) (requiring that reasonable tests and other examinations be provided when necessary to render a meaningful medical opinion).

Lastly, because the Board is granting the Veteran's claim, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA), either with respect to the reopening of his claim or ultimate granting of his claim on its underlying merits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).



ORDER

The claim for service connection for bilateral hearing loss is reopened and granted on its underlying merits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


